Citation Nr: 9932826	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to July 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the veteran's claim of entitlement to an increased 
evaluation.

Service connection for PTSD was granted in an April 1992 
rating decision, and a 30 percent evaluation was assigned.  
In June 1997, the RO received the veteran's claim for an 
increased evaluation, which it denied in a December 1997 
rating decision.  The veteran then appealed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The record indicates that the veteran has no friends 
except for his wife, that he has quit a variety of jobs 
because of an inability to deal with people, and that his 
ability to focus on a continual train of thought is 
disjointed and easily broken.  The veteran's Global 
Assessment of Functioning Scale (GAF) scores range from 35 to 
55.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In this instance, Diagnostic Code 9411 (PTSD) provides for a 
30 percent evaluation where there is evidence of occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

II.  Factual Background

VA treatment records (dated from January 1997 to July 1997) 
document the veteran's participation in an ETOH Trauma group.  
The veteran's anger was noted throughout.  A February 1997 
entry reflects the veteran's history of amphetamine and 
cannabis dependence.  At that time, the veteran reported that 
he had chronic anxiety, recurrent thoughts and flashbacks 
about Vietnam, and that he did not sleep well.  Clinically, 
the veteran was found to be anxious, fidgety, and tremulous.  
An entry dated the following month, in March 1997, indicates 
that the veteran was somewhat less anxious and that he 
continued to work at construction jobs when he was able.  A 
May 1997 entry reflects the veteran's report of having used 
drugs since his last visit.  The veteran complained of 
decreased energy, of a lack of motivation and interest in 
anything, of feeling down, and of not sleeping well.  The 
veteran denied feeling hopeless and any thoughts of death or 
suicide.  It was recommended that the veteran return for 
follow-up in two months, as he was reluctant to come back 
sooner.

The August 1997 VA PTSD examination indicates that the 
veteran arrived on time.  He was somewhat disheveled in his 
appearance, and he was extremely agitated throughout the 
examination.  The veteran was in and out of his chair, 
shifting positions.  His feet were bouncing, and he looked 
around the room.  The veteran had tears going down his cheeks 
throughout the examination, which he frequently wiped away.  
The veteran laughed inappropriately, as if to mask his 
agitation and discomfort.  He was only marginally able to 
cooperate with the examination.  The veteran denied 
hallucinations and showed no evidence of delusions, 
obsessions, or compulsions.  He was oriented as to time, 
place, and person, and his recent and remote memory were 
grossly intact.  The veteran admitted that he had nightmares 
twice a week and flashbacks almost every day.  The veteran 
stated that he had had his last beer about two days before 
and that he had had two to three marijuana joints 
approximately three days before.  His last amphetamine usage 
had been about two months before.  The examiner commented 
that it was clear that the veteran's PTSD continued to be a 
substantial and major impact on the veteran's life, in terms 
of his social and industrial disability.  It was impossible 
to distinguish the veteran's substance abuse and the impact 
of being diagnosed HIV positive from the impact of PTSD in 
the veteran's life.  Therefore, the examiner felt that the 
veteran's social and industrial disability, based solely upon 
his PTSD, warranted a continuation of the veteran's GAF score 
from his last compensation and pension examination (conducted 
in December 1991), which was 45.

The veteran's VA treatment records (dated from August 1997 to 
November 1998) pertain primarily to treatment received by the 
veteran for HIV but also document his participation in an 
ETOH Trauma group.  As before, the veteran's anger was noted.

At his RO hearing (conducted in November 1998), the veteran 
testified that he was not working at the present time, 
although his last job had just ended earlier in the month.  
(Transcript (T.) at 2).  The veteran's spouse stated that the 
veteran had been employed at a variety of things, including 
framing, concrete work, and paving work.  (T. at 3).  When 
asked how many jobs he had had over the past seven years, the 
veteran answered about 12 jobs.  Id.  When asked if he went 
out and socialized much with a circle of friends, the veteran 
responded in the negative.  (T. at 4).  The veteran's spouse 
indicated that she and the veteran often got take out food, 
but they very rarely went dancing or out to the movies.  (T. 
at 4-5).  She also stated that she believed that the veteran 
had nightmares, as he was "real active" at night.  (T. at 
5).  When asked if he was currently in treatment, the veteran 
stated that he had been up until a month or month-and-a-half 
before.  (T. at 6).  He had gotten tired of going.  Id.  In 
closing, the veteran's spouse stated that the veteran really 
got frustrated at times.  (T. at 9).  Simple things, like not 
being able to find the keys or not being able to get the key 
to work in the door the right way, really frustrated him.  
Id.

At the veteran's RO hearing, the veteran's service 
representative submitted a letter from the veteran's 
psychologist, dated November 12, 1998.  The veteran's 
psychologist indicated that the veteran's sleep was broken 
and irregular and that he suffered nightmares focusing on his 
combat experiences.  The veteran's expression of normal 
emotions was severely restricted, and it was noted that the 
veteran had no contact with his daughter from his first 
marriage.  It was also noted that the veteran's isolation had 
placed his current marriage in jeopardy.  Intrusive thoughts 
were common, and these thoughts evoked a state of 
hyperawareness and feelings of anxiety in the veteran.  In 
turn, the veteran would retreat within himself.  The smallest 
incident from day-to-day life could bring on a depressive 
episode.  The veteran admitted to having no friends, besides 
his wife.  His behavior was structured in such a way that it 
sent a clear message that the veteran wanted to be left 
alone.  Historically, it was noted that the veteran had 
sought out employment that required a minimum of social 
interaction.  He had quit various jobs because of his 
inability to deal with people.  On several occasions, the 
veteran had shown deep paranoia when replying to questions on 
how the government had treated him.  The veteran was very 
agitated and had a hard time sitting still for any length of 
time.  His ability to maintain a continuous train of thought 
was slow, disjointed, and easily broken.  It was noted that 
the veteran had continually answered questions from a 
disassociated position and that he had had a difficult time 
maintaining eye contact.  In conclusion, the veteran's 
psychologist felt that the veteran's symptoms of PTSD made 
him employable only in the most specialized situations.

A December 1998 letter from the Vet Center indicates that the 
veteran had not been a client there since February 1996.  He 
had been seen twice in April 1998 but was not able to engage 
in therapy for unknown reasons.  It was noted that the 
veteran's previous difficulty with integrating into PTSD 
treatment seemed to revolve around severe emotional reaction 
to the information discussed.  The social worker expected 
that the veteran's current inability to engage in therapy 
stemmed from fear of emotional discomfort when confronting 
traumatic memories.

The December 1998 VA PTSD examination indicates that the 
veteran arrived on time for his appointment.  He was dressed 
in a soiled work shirt, jacket, and blue jeans, and his hands 
were extremely soiled.  The veteran was extremely agitated 
throughout the examination.  It was noted that the veteran 
was able to maintain his seat, but his legs and feet were 
constantly tapping.  The veteran talked in a pressured way 
and jumped from topic to topic.  This was thought to be a 
state of agitation and not evidence of a thinking disorder.  
The veteran laughed inappropriately at some fairly serious 
subjects.  He denied any hallucinations and showed no 
evidence of delusions, obsessions, or compulsions.  He was 
oriented as to time, place, and person.  His recent and 
remote memory seemed grossly intact.  The veteran did not 
appear to have either intellectual or emotional insight.  It 
was noted that the veteran was extremely vague in his 
response to questions concerning his symptoms.  He truly 
appeared not to be aware of many of his symptoms.  The 
veteran stated that he smoked about a pack to a pack-and-a-
half per day.  He still drank about two beers per week and 
used marijuana at least weekly.  The veteran also reported 
drinking over 20 cups of coffee a day.  The examiner 
calculated that the veteran consequently consumed at least 
1,200 milligrams of caffeine per day.  The veteran stated 
that he worked sporadically as a heavy dump truck driver and 
that he was currently employed.  This apparently was seasonal 
work and depended upon the jobs.  The veteran also stated 
that he had few friends and no activities or hobbies.  He 
tried to work 10 to 12 hours per week if possible, so that he 
would be exhausted.  Otherwise, if he had a lot of thinking 
time, he would think about "that damn war."  The examiner 
commented that it was impossible at that time to separate out 
the veteran's PTSD-related anxiety and hypervigilance from 
his hyper-caffeinism.  The veteran was informed of the impact 
such consumption of large amounts of caffeine had on his 
life, but he was very resistant to treatment for his 
caffeinism.  Overall, the examiner believed that the 
veteran's total GAF score was between 35 and 40.  However, 
the examiner guessed that the veteran's PTSD warranted a GAF 
of 50 to 55 without the influence of polysubstance abuse, 
alcohol, and hyper-caffeinism.


III.  Application and Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's PTSD.  In light of the latest and most current 
development of the record, the Board is of the opinion that 
this case presents no evidentiary considerations which 
warrant an exposition of the more remote clinical evidence of 
record.  Here, the Board notes that the basic concept of the 
rating schedule is to compensate for present disability, not 
for past or potential future disability.  See 38 U.S.C.A. 
§ 1155; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  
As such, upon review of the current clinical evidence of 
record and the applicable schedular criteria, the Board finds 
that a 50 percent disability rating is warranted for the 
veteran's PTSD.

Specifically, the record indicates that the veteran is 
occupationally and socially impaired.  In this respect, the 
Board notes that the veteran has held a variety of jobs over 
the years and that he has quit a variety of jobs because of 
his inability to deal with people.  Also, the Board notes 
that the veteran has no friends except for his wife.  As to 
the veteran's reduced reliability and productivity, the Board 
notes that the veteran was found to be slow and disjointed in 
his ability to maintain a continuous train of thought.  He 
lacked emotional and intellectual insight.  Additionally, the 
veteran was often described as extremely agitated upon 
clinical examinations.  In practical effect then, the Board 
finds that the veteran has difficulty in understanding 
complex commands, is impaired in his judgment, and 
experiences disturbances of mood.  Further, with respect to 
establishing and maintaining effective social and work 
relationships, the Board reiterates that the record shows 
that the veteran has held a variety of jobs over the years, 
that he has quit a variety of jobs because of his inability 
to deal with people, that he has no friends other than his 
wife, and that he has no contact with his daughter from his 
first marriage.

As discussed above, Diagnostic Code 9411 provides for a 50 
percent evaluation where there is evidence of occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the veteran's current disability picture more nearly 
approximates the criteria required for a 50 percent 
evaluation than that required for a 30 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 
1991).

In this instance, the Board does not find current clinical 
evidence sufficient to support a 70 percent evaluation.  As 
discussed above, Diagnostic Code 9411 provides for a 70 
percent disability rating where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  

Here, while the veteran is obviously occupationally and 
socially impaired, his current disability picture does not 
more nearly approximate the criteria required for such an 
evaluation.  Id.  The record is negative for suicidal 
ideation or obsessional rituals.  Indeed, it was noted upon 
both VA examinations that the veteran denied hallucinations, 
and there was no evidence of delusions, obsessions, or 
compulsions.  Further, although the veteran was found to jump 
from topic to topic upon VA examination in December 1998, 
nothing in the record indicates or suggests that the veteran 
exhibited intermittently irrelevant, obscure, or illogical 
speech.  Also, as to the veteran's anxiety and depression, 
while the record speaks to the existence of both, nothing in 
the record indicates or suggests that it interferes with the 
veteran's ability to function independently.  The veteran is 
employed, albeit apparently seasonally, and he arrived on 
time for both VA examinations.  Additionally, the record does 
not indicate that the veteran was spatially disoriented.  
Upon both VA examinations, it was specifically noted that the 
veteran was oriented as to time, person, and place.

In reaching this conclusion, the Board acknowledges the 
varying GAF scores of record and the somewhat 
indistinguishable interplay between the veteran's PTSD, his 
polysubstance and alcohol abuse, and his hyper-caffeinism.  
However, even attributing all of the veteran's symptomatology 
to his PTSD (as the Board has in this instance), the clinical 
evidence of record as to the manifestations of the veteran's 
PTSD does not support an evaluation greater than 50 percent.  
Here, the veteran's disability picture (however attributed) 
more nearly approximates the criteria for a 50 percent 
evaluation, as outlined above, and the evidence is not so 
evenly balanced as to require application of the doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the June 1998 statement of the case, as he was provided with 
the applicable schedular criteria.  


ORDER

A 50 percent disability rating is granted for the veteran's 
PTSD, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

